Citation Nr: 1307827	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  07-06 930	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from July 1988 to October 1994.  The Veteran also performed inactive (reserve component) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2010, the Board remanded the Veteran's claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required on his part.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary before a decision on the merits of the claim can be reached.  

As an initial matter, the Board acknowledges that in a November 2011 memorandum, the AMC determined that some of the Veteran's service treatment records remain absent from the claims file.  Although the memorandum indicates that records for the active duty time period from August 1984 to June 1987 and for the reserve service period from June 1987 to August 1988 were unavailable for review, service treatment records dated through April 1987 were associated with the claims file.  Consequently, records dated for the period from June 1987 to August 1988 remain absent from the claims file.  The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In this case, the Veteran claims that he has bilateral ankle pain with an onset during combat training in Korea in 1987.  He also reported a right ankle injury during physical training in service in the late 1980s.  

The Veteran's claim was remanded in order to obtain a medical opinion as to the etiology of his claimed bilateral ankle disability.  At a March 2011 VA examination, the Veteran was diagnosed with degenerative changes of the right and left ankle.  The examiner opined that it is less likely than not that a bilateral ankle disability was caused by or as a result of the Veteran's active service.  The examiner's rationale was that while the objective evidence shows degenerative arthritis, there were no complaints relative to the ankles in the service treatment records.  The examiner noted that additional service records from 1984 to 1987 reveal an evaluation for swollen sore feet without mention of ankle complaints.  The examiner concluded that while it is possible based on the Veteran's history that activities in service may have contributed or caused the degenerative condition of the ankles, the absence of documentation of ankle complaints or symptoms while in service does not support a causal relationship.

That medical opinion notwithstanding, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit recognized lay evidence as potentially competent to support the presence of disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records.  Moreover, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims determined that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion. 

Consequently, the Board finds the 2011 VA examination report is inadequate. Hayes v. Brown, 9 Vet. App. 67 (1996).  Once VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board has no discretion and must remand this matter for a medical opinion to determine whether the Veteran's bilateral ankle disability is related to his active duty service.   

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records pertaining to the Veteran's ankles should be obtained and added to the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of the claimed bilateral ankle disability.  Any indicated tests, including x-rays, should be accomplished.  A complete rationale for any opinion must be provided.  The examiner should review the claims file and note that review in the report. The examiner should obtain the Veteran's relevant medical history and opine as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral ankle disability is related to the Veteran's active service.  The examiner should consider the Veteran's report of bilateral ankle pain in service, an injury to his right ankle in service, and his complaints of bilateral ankle pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

